DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended claims to include determining a second type of a second content to be included in a second response based on the contextual information among a plurality of types, the second type of the second content being different from the first type of the first content, generating the second response including the second content having the second type. A new search was made and art was found to Hjelm which teaches a system for delivering advanced natural language interaction applications, see abstract. Upon receipt of a request from a user via a network, the dialog interface module preprocesses the request and transmits it to the natural language interaction engine. The natural language interaction engine interprets the request using a plurality of language recognition rules stored in the solution data repository, and based at least determined user intent, the natural language interaction engine forms an appropriate response and delivers the response to the user via the dialog module, or takes an appropriate automated action based o the request, see col. 2 lines 25-34. Requests 410 to natural language interaction engine 420 may be made using any of a number of user interface means known in the art, including but not limited to use of text-based requests 412, spoken requests 411, or even haptic or other user interface means 413. Similarly, in general responses 430 may be rendered as speech 431, text 432, graphics 433, or emotions 435 (for example, an avatar adapted to dynamically display different emotions as appropriate for particular responses 430). Indeed, response 430 may take any appropriate form or combination of forms . Responses may comprise a natural language response (including for example text-based output, spoken output), or a changes in one or more graphical user interface elements (for example, in response to a request, "Please tell me where I can eat near here", a list of selected restaurants might be displayed on a screen of a mobile device), or both, for example, see col. 12 lines 16-65. Once analysis is completed, natural language interaction engine 420 may undertake a reasoning step 422 to better determine user intent. Interaction engine 420 may use advanced linguistic interpretation and business rules to simulate "intelligent thinking", allowing interaction engine 420 to appear to reason like a human and to determine a most appropriate way to respond to a user request 410. Interaction engine 420 may take into account many contextual factors such as date, time, location of user, entities and facts discussed in a current or recent dialog, active flows, local context, global context, information picked up in previous dialogs, data about a user, and the like(see col. 13 lines 23-62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S PAP 2016/0210023 A1, in view of Hjelm U.S. Patent No. 8,346,563 B1.
Regarding claim 1 Kim teaches a method of an electronic device (method for displaying a response to an inquiry, see abstract), comprising: 
receiving a user input from a user (the device 100 may receive a user input. A user input may be an input received from a user. For example, a user input may include at least one selected from the group consisting of a touch input, a keyboard input, a sound input, a button input, and a gesture input, see par. [0070]); 
and in response to receiving the user input, generating a first response comprising first content based on the user input (the device 100 may obtain an inquiry that the received user input indicates. For example, the device 100 may obtain a request for certain information from a voice input received from the user, see par. [0072]),
obtaining contextual information of the user ( the device 100 may obtain context information by using a sensor included in the device 100, see par. [0080]), 

However Although Kim teaches obtaining a different response based on context information , see oar, [0083]. Kim does not teach determining a second type of a second content to be included in a second response based on the contextual information among a plurality of types, the second type of the second content being different from the first type of the first content, generating the second response including the second content having the second type.
In the same field of endeavor Hjelm teaches a system for delivering advanced natural language interaction applications, see abstract. Upon receipt of a request from a user via a network, the dialog interface module preprocesses the request and transmits it to the natural language interaction engine. The natural language interaction engine interprets the request using a plurality of language recognition rules stored in the solution data repository, and based at least determined user intent, the natural language interaction engine forms an appropriate response and delivers the response to the user via the dialog module, or takes an appropriate automated action based o the request, see col. 2 lines 25-34. Requests 410 to in general responses 430 may be rendered as speech 431, text 432, graphics 433, or emotions 435 (for example, an avatar adapted to dynamically display different emotions as appropriate for particular responses 430). Indeed, response 430 may take any appropriate form or combination of forms . Responses may comprise a natural language response (including for example text-based output, spoken output), or a changes in one or more graphical user interface elements (for example, in response to a request, "Please tell me where I can eat near here", a list of selected restaurants might be displayed on a screen of a mobile device), or both, for example, see col. 12 lines 16-65. Once analysis is completed, natural language interaction engine 420 may undertake a reasoning step 422 to better determine user intent. Interaction engine 420 may use advanced linguistic interpretation and business rules to simulate "intelligent thinking", allowing interaction engine 420 to appear to reason like a human and to determine a most appropriate way to respond to a user request 410. Interaction engine 420 may take into account many contextual factors such as date, time, location of user, entities and facts discussed in a current or recent dialog, active flows, local context, global context, information picked up in previous dialogs, data about a user, and the like(see col. 13 lines 23-62).
It would have been obvious to one of ordinary skill in the art to combine the Kim reference with the teachings of Hjelm for the benefit of determining a most appropriate way to respond to a user request, see col. 13 lines 23-62.
Regarding claim 2 Kim teaches the method of claim 1, wherein the first type of the first content comprises at least one of text, a moving picture, an image, or audio content, and wherein the second type of the second content comprises at least one of text, a moving picture, an image, audio content, a light-emitting diode (LED) output, a vibration output, a visual effect, an audible effect, or a user interface (the device 100 may display text indicating the obtained response and an image of the subject providing the response, see par. [0087]). 
Regarding claim 3 Kim teaches the method of claim 1, further comprising: in response to the user input, obtaining first data, wherein the first response is generated based on the first data, and wherein the second response is generated based on second data obtained by modifying the first data based on the contextual information (the device 100 may determine an image of a subject providing the response, from among a plurality of images. For example, the device 100 may determine an image of a subject providing the response, from among a plurality of images, by using context information, see par. [0095]). 
Regarding claim 4 Kim teaches the method of claim 1, further comprising: inputting the contextual information into a generative model to generate the second response ( The context 
Regarding claim 5 Kim teaches The method of claim 4, further comprising: training the generative model based on training data, wherein the training data comprises information related to the user that was collected by the electronic device, and wherein the generative model is trained based on correlation between the training data and the second response (the user modeling unit 1550 may determine a user model corresponding to a determined response, from among a plurality of user models, and transmit information about the determined user model to the avatar generator 1510, see par. [0294]; the user modeling unit 1550 may include a history analyzer 1551 and a history collector 1552. According to an embodiment, the history collector 1552 may obtain a history of an inquiry of a user from information received from the voice intention analyzer 1540. Additionally, the history collector 1552 may obtain a history of a user input for evaluation, see par. [0307-0308]).
Regarding claim 6 Kim teaches the method of claim 1, wherein the generating of the second response comprises: 
obtaining feature information of the first content (the device 100 obtains an inquiry that the user input indicates, see par. [0182]; the device 100 obtains first context information, see par. [0183] and figure 10); 

Regarding claim 7 Kim teaches the method of claim 1, wherein the contextual information comprises at least one feature corresponding to each context of the user, wherein the at least one feature of the contextual information is determined based on feedback information from the user with respect to the combined response, and wherein the contextual information is obtained based on the determined at least one feature (the display 1430 may display a screen for receiving a user input for evaluation. For example, the device 100 may display text and an image, and then, display a screen for receiving an input of a degree of satisfaction about the displayed text and the displayed image, see par. [0247]). 
Regarding claim 8 Kim teaches an electronic device (A device for displaying a response to an inquiry, see abstract) comprising: 
an input device configured to receive a user input from a user (the device 100 may receive a user input, see par. [0070]);
at least one processor (a processor configured to obtain an inquiry indicated by the received user input, see par. [0017]) configured to: 

obtain contextual information of the user ( the device 100 may obtain context information by using a sensor included in the device 100, see par. [0080]), 
generate a combined response based on the first response and the second response(after the device 100 obtains a first response in operation S340, the device 100 may obtain a second response in operation S370 by using the user input received in operation S360. For example, with respect to an inquiry asking, "How is the weather today?", the device 100 may obtain information about weather for tomorrow in operation S370, according to a user input for evaluation which is received in operation S360 and requests weather for tomorrow, see par. [0105]).
and an output device configured to output the combined response (the device 100 changes the image of the subject displayed based on the user input received in operation S360. For example, the device 100 may change the displayed image of the subject, based on a history of the user input received in operation S360, see par. [0106]). 
However Although Kim teaches obtaining a different response based on context information , see oar, [0083]. Kim does not teach determining a second type of a second content to be included in a second response based on the contextual information among a plurality of 
In the same field of endeavor Hjelm teaches a system for delivering advanced natural language interaction applications, see abstract. Upon receipt of a request from a user via a network, the dialog interface module preprocesses the request and transmits it to the natural language interaction engine. The natural language interaction engine interprets the request using a plurality of language recognition rules stored in the solution data repository, and based at least determined user intent, the natural language interaction engine forms an appropriate response and delivers the response to the user via the dialog module, or takes an appropriate automated action based o the request, see col. 2 lines 25-34. Requests 410 to natural language interaction engine 420 may be made using any of a number of user interface means known in the art, including but not limited to use of text-based requests 412, spoken requests 411, or even haptic or other user interface means 413. Similarly, in general responses 430 may be rendered as speech 431, text 432, graphics 433, or emotions 435 (for example, an avatar adapted to dynamically display different emotions as appropriate for particular responses 430). Indeed, response 430 may take any appropriate form or combination of forms . Responses may comprise a natural language response (including undertake a reasoning step 422 to better determine user intent. Interaction engine 420 may use advanced linguistic interpretation and business rules to simulate "intelligent thinking", allowing interaction engine 420 to appear to reason like a human and to determine a most appropriate way to respond to a user request 410. Interaction engine 420 may take into account many contextual factors such as date, time, location of user, entities and facts discussed in a current or recent dialog, active flows, local context, global context, information picked up in previous dialogs, data about a user, and the like(see col. 13 lines 23-62).
It would have been obvious to one of ordinary skill in the art to combine the Kim reference with the teachings of Hjelm for the benefit of determining a most appropriate way to respond to a user request, see col. 13 lines 23-62.

claim 9 Kim teaches the electronic device of claim 8, wherein the first type of the first content comprises at least one of text, a moving picture, an image, or an audio, and wherein the second type of the second content comprises at least one of text, a moving picture, an image, an audio, a light-emitting diode (LED) output, a vibration output, a visual or audible effect, or a user interface (the device 100 may display text indicating the obtained response and an image of the subject providing the response, see par. [0087]).. 
Regarding claim 10 Kim teaches the electronic device of claim 8, wherein the first response is generated based on first data obtained based on the user input, and wherein the second response is generated based on second data obtained by modifying the first data based on the contextual information (the device 100 may determine an image of a subject providing the response, from among a plurality of images. For example, the device 100 may determine an image of a subject providing the response, from among a plurality of images, by using context information, see par. [0095]). 
Regarding claim 11 Kim teaches the electronic device of claim 8, wherein the second response is generated by inputting the contextual information to a generative model ( The context information collector 1520 may transmit the obtained context information to the category determiner 1530, see par. [0299]; For example, the user modeling unit 1550 may determine a user model corresponding to a determined response, from among a plurality of user models, and transmit information about the determined user model to the avatar generator 1510, see par. [0293]). 
Regarding claim 12 Kim teaches the electronic device of claim 11, wherein the at least one processor is further configured to obtain training data comprising information related to the 
Regarding claim 13 Kim teaches the electronic device of claim 8, wherein the at least one processor is further configured to: obtain feature information of the first content (the device 100 obtains an inquiry that the user input indicates, see par. [0182]; the device 100 obtains first context information, see par. [0183] and figure 10), 
and generate the second response comprising the second content based on the feature information and the contextual information (In operation S1040, according to an embodiment, the device 100 requests a response from the server 1000. According to an embodiment, the device 100 may request a response from the server 1000, based on the inquiry and the first context information, see par. [0185-0186]; the server 1000 may obtain a response in correspondence with the request received in operation S 1040 by using the second context information, and transmit the obtained response to the device 100, see par. [0187-0194]).
 
claim 14 Kim teaches the electronic device of claim 8, wherein the contextual information comprises at least one feature corresponding to each context of the user, and wherein the at least one feature is determined based on feedback information from the user on the combined response, and the contextual information is obtained based on the at least one feature (the display 1430 may display a screen for receiving a user input for evaluation. For example, the device 100 may display text and an image, and then, display a screen for receiving an input of a degree of satisfaction about the displayed text and the displayed image, see par. [0247]). 

Regarding claim 15 Kim teaches a  non-transitory computer-readable storage medium configured to store one or more computer programs including instructions that, when executed by at least one processor (non-transitory computer-readable recording medium having recorded thereon a computer program which, when executed by a processor, causes the processor to control to perform the method provided above, see par. [0016]), cause the at least one processor to: 
receive a user input from a user (the device 100 may receive a user input. A user input may be an input received from a user. For example, a user input may include at least one selected from the group consisting of a touch input, a keyboard input, a sound input, a button input, and a gesture input, see par. [0070]);
and in response to the user input, generate a first response comprising first content as a response corresponding to the user input (the device 100 may obtain an inquiry that the received 
obtain contextual information of the user( the device 100 may obtain context information by using a sensor included in the device 100, see par. [0080]), 
as a response corresponding to the user input, combine the first response with the second response (after the device 100 obtains a first response in operation S340, the device 100 may obtain a second response in operation S370 by using the user input received in operation S360. For example, with respect to an inquiry asking, "How is the weather today?", the device 100 may obtain information about weather for tomorrow in operation S370, according to a user input for evaluation which is received in operation S360 and requests weather for tomorrow, see par. [0105])., 
and output a combined response as a response to the user input (the device 100 changes the image of the subject displayed based on the user input received in operation S360. For example, the device 100 may change the displayed image of the subject, based on a history of the user input received in operation S360, see par. [0106]).
However Although Kim teaches obtaining a different response based on context information , see oar, [0083]. Kim does not teach determining a second type of a second content to be included in a second response based on the contextual information among a plurality of types, the second type of the second content being different from the first type of the first content, generating the second response including the second content having the second type.
The natural language interaction engine interprets the request using a plurality of language recognition rules stored in the solution data repository, and based at least determined user intent, the natural language interaction engine forms an appropriate response and delivers the response to the user via the dialog module, or takes an appropriate automated action based o the request, see col. 2 lines 25-34. Requests 410 to natural language interaction engine 420 may be made using any of a number of user interface means known in the art, including but not limited to use of text-based requests 412, spoken requests 411, or even haptic or other user interface means 413. Similarly, in general responses 430 may be rendered as speech 431, text 432, graphics 433, or emotions 435 (for example, an avatar adapted to dynamically display different emotions as appropriate for particular responses 430). Indeed, response 430 may take any appropriate form or combination of forms . Responses may comprise a natural language response (including for example text-based output, spoken output), or a changes in one or more graphical user interface elements (for example, in response to a request, "Please tell me where I can eat near undertake a reasoning step 422 to better determine user intent. Interaction engine 420 may use advanced linguistic interpretation and business rules to simulate "intelligent thinking", allowing interaction engine 420 to appear to reason like a human and to determine a most appropriate way to respond to a user request 410. Interaction engine 420 may take into account many contextual factors such as date, time, location of user, entities and facts discussed in a current or recent dialog, active flows, local context, global context, information picked up in previous dialogs, data about a user, and the like(see col. 13 lines 23-62).
It would have been obvious to one of ordinary skill in the art to combine the Kim reference with the teachings of Hjelm for the benefit of determining a most appropriate way to respond to a user request, see col. 13 lines 23-62.


Claim 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S PAP 2016/0210023 A1, , in view of Hjelm U.S. Patent No. 8,346,563 B1, in view of Osotio2018/0101776 A1.
Regarding claim 16 Kim teaches the non-transitory computer-readable storage medium of claim 15, further comprising instructions to cause the at least one processor to: 
capture an image of the user (obtain facial expression, see par. [0203]); 
detect facial expression information of the user based on the image (the dressing table 1210 may obtain information about a skin state, a lip state, a facial expression, or the like of the user, see par. [0203]).
However Kim in view of Hjelm does not teach and determine an emotion based on the facial expression information, wherein the combined response is output based on the emotion.
In a similar field of endeavor Osotio teaches mechanisms to extract an emotional state from contextual user data and public use data collected from one or more devices and/or services. The contextual and public data are combined into an enriched data set. An emotional model, tailored to the user, extracts an emotional state form the enriched data set based on one or more machine learning techniques, see abstract. FIG. 1 illustrates an example architecture 100 of a system to extract an emotional state from various data sources. With the permission of a user, a wide variety of data is collected about a user by various devices and/or services 102 including facial recognition, see par. [0019]. The services, data sources, and/or devices 102 represented in 
It would have been obvious to one of ordinary skill in the art to combine the Kim in view of Hjelm invention with the teachings of Osotio for the benefit of customizing interactions of the system with a given user, see par. [0001].
Regarding claim 18 Kim in view of Hjelm does not teach the non-transitory computer-readable storage medium of claim 15, wherein the instructions to generate the second response further comprise instructions to cause the at least one processor to: determine a user preference using on a convoluted neural network (CNN); and generate the second response based on the user preference. 
In the same field of endeavor Osotio teaches mechanisms to extract an emotional state from contextual user data and public use data collected from one or more devices and/or services. The contextual and public data are combined into an enriched data set. An emotional model, tailored to the user, extracts an emotional state form the enriched data set based on one or more machine learning techniques, see abstract. FIG. 1 illustrates an example architecture 100 of a system to extract an emotional state from various data sources. With the permission of a user, a wide variety of data is collected about a user by various devices and/or services 102 including facial recognition, see par. [0019]. The services, data sources, and/or devices 102 represented in FIG. 1 represent the wide variety of devices, systems and/or services that collect information about a user and that can be sources of data for extracting an emotional state, see par. [0020]. The emotional state is extracted from the enriched data through a personalized emotional state model, created through one or more supervised or unsupervised machine learning processes, such as a support vector machine (SVM) technique, a convolutional neural network, a deep 
It would have been obvious to one of ordinary skill in the art to combine the Kim in view of Hjelm invention with the teachings of Osotio for the benefit of customizing interactions of the system with a given user, see par. [0001].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S PAP 2016/0210023 A1, , in view of Hjelm U.S. Patent No. 8,346,563 B1, further in view of Piernot 2018/0012596 A1.

Regarding claim 17 Kim teaches the non-transitory computer-readable storage medium of claim 15, wherein the instructions to generate the second response further comprise instructions to cause the at least one processor to: 
and when the second response cannot be generated using only the local resources, transmit the user input and the contextual information to a cloud server (request response s1040, see par. [0185])); and receive the second response from the cloud server (server transmits response to the device 1000, see par. [0191]). 
However Kim in view of Hjelm does not teach determine whether the second response can be generated using only local resources.
In the same field of endeavor Piernot teaches systems and processes for selectively processing and responding to a spoken user input. At block 312, a response to the spoken user input can be generated by the user device and/or a remote server. In some examples, The operations can be performed locally on the user device, by transmitting data to a remote server for processing, or a combination thereof.
It would have been obvious to one of ordinary skill in the art to combine the Kim in view of Hjelm invention with the teachings of Piernot for the benefit of saving bandwidth by performing processing steps locally on a device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656